 In the Matter ofAITOPARTMANUFACTURINGCOMPANYandUNITEDAUTOMOBILE, AIRCRAFT& AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, UAW-CIOCase No. 13-C-3110SUPPLEMENTAL DECISION AND AMENDED ORDERAugust 30, 1950On April 26, 1950, Trial Examiner Albert P. Wheatley issued hisSupplemental Intermediate Report in the above-entitled proceeding,attached hereto, finding that since on or about October 1, 1947, Uni-versal Parts, Inc., has been the successor of the Respondent, AutopartManufacturing Company, and responsible for remedying the unfairlabor practices engaged in by the Respondent.'He, therefore, recom-mended that the first paragraph of the Board's order issued in thiscase onJuly 21, 1948,2 be amended by directing the orderagainstUniversal Parts, Inc., as successor to the Respondent, so that the orderwill require both the Respondent and Universal Parts, Inc., jointlyand severally, their officers, agents, successors, and assignsto ceaseand desist from the unfair labor practices set forth in the originalorder in this case and to take the affirmative action prescribed therein.Thereafter, the Respondent and Universal Parts, Inc., filed exceptionsto the Supplemental Intermediate Report and a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe reopened hearing, and finds that no prejudicial error was com-mitted.The rulings are hereby affirmed.The Board has consideredthe Supplemental Intermediate Report, the exceptions and brief, andthe entire record in this case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner, with the additions,noted below.1In its original Decision and Order herein,issued July21, 1948, (78 NLRB 461), theBoard foundthat the Respondent, AutopartManufacturingCompany,had engaged inunfair labor practiceswithin themeaning of Section 8(1) and(3) of the National LaborRelationsAct, and directed that the Respondentand its officers, agents,successors, andassigns cease and desist therefrom and take certain affirmative action designed to effectuatethe policies of the Act.The provisionsof Section 8 (1) and(3) of'the Act,insofar asmaterial herein,are continued in Section 8 (a) (1) and(3) of the Actas amended by theLabor Management Relations Act, 1947.2See footnote 1, above.91 NLRB No. 11.80 AUTOPART MANUFACTURING COMPANY811.The Trial Examiner found that Universal Parts, Inc., is the suc-cessor of the Respondent and, as such, responsible for remedying itsunfair labor practices.The record shows, as the Examiner found, that from April 1, 1946,to October 1, 1947, the Respondent was the wholly owned subsidiary ofUniversal; that the Respondent was during the entire period of its ex-istence engaged in the manufacture of automobile parts and suppliesand metal specialties; that throughout this period Universal, who wasthe Respondent's sole customer, controlled and directed the distribu-tion of the Respondent's products; that on October 1, 1947, the Re-spondent was merged with Universal pursuant to the provisions ofIllinois law; that Universal, as the surviving corporation, acquiredall the assets and assumed all the liabilities of the Respondent.The record does not show whether Universal has continued the man-ufacturing operations formerly conducted by the Respondent. It isclear from the foregoing, however, that, whether or not it has con-tinued the operations of the Respondent, Universal, by virtue of thetransfer to it of all the Respondent's assets, is the Respondent's as-signee, and at least to that extent, its successor.In any event, whethera successor or assign, we find that Universal falls within the tenor ofthe original order in this case,3 and, as such, is responsible for remedy-ing the Respondent's unfair labor practices.'2.Alleging that it has already sustained a large pecuniary lossas a 'result of its business dealings with the Respondent, Universalcontends that it would be inequitable to require it to increase this loss,by remedying unfair labor practices which, it is alleged, were "ex-clusively the acts of" the Respondent and involved only the employeesof the Respondent.In theAlexander Milburncase,supra,the Board held a bona fidesuccessor to be responsible for remedying the unfair labor practicesof its predecessor, even though there was no showing that the suc-cessor was, in any sense, analter egoor disguised continuance of thepredecessor, or that it participated with the predecessor in its viola-tions of the Act.One of the grounds for the Board's decision in thatcase that the successor had acquired the business of the predecessorwith knowledge of the pendency of an unfair labor practice proceed-ing against the predecessor.There, as in the instant case, the transferoccurred after the issuance of an Intermediate Report finding thatthe predecessor had engaged in unfair labor practices, which findingswere affirmed by the Board after the transfer.8 That order was directed against the Respondent, "its officers, agents,successors andassigns."4 See TheAlexander Milburn Company, 78NLRB 747, and cases there cited. :82DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant case the record shows that Grawoig, who had beenthe president of both corporations since 1945, Hoffman, manager ofoperations for both corporations, and Munger, methods engineer for,both corporations, all testified at the original hearing in this case in.July 1947.Moreover, from 1945 to the date of the merger both cor-porations have had substantially the same officers, directors, and;managerial personnel.The conclusion is therefore inescapable, andwe find, that at the time of merger Universal knew of the pendency ofthe original proceeding in this case.We find, also, that in effectingthe merger, Universal agreed, in accordance with Illinois law, (1) to.assume all the liabilities of the Respondent, and (2) that any claimor proceeding then pending against the Respondent might not onlybe prosecuted to judgment as if there had been no merger, but might.also be prosecuted against Universal in lieu of the Respondent.Under-these circumstances, Universal may not be heard to complain of aburden which it has voluntarily assumed.Moreover, Universal's 'claim that it is inequitable to hold it re-Autopart must be viewed in the light of the fact that Universal wasby no means disassociated from these unfair labor practices. ' Al-though- that issue is not now before us, the record would support a.finding that Universal actually participated in the violations of theAct by the Respondent.Thus, on December 12, 1946, when suchviolations occurred, not only was the Respondent a wholly owned sub--sidiary of Universal and an adjunct of its operations, but the Re-:spondent's labor policies were controlled by individuals who were.then serving in a dual capacity as the top management of both cor-porations.This identity of control was reflected in the uniform con--ditions of employment applicable to employees of both corporations,the integration of the seniority schedules of both corporations, and-the frequent interchange of their employees.Moreover, it is reason-able to infer that Universal's officers, in sanctioning, or effecting, the-discharge of the strikers on December 12, 1946, acted in the interestof the parent corporation as well as of the subsidiary.This inferenceis reinforced by the fact that the strike of December 12, 1946, culmi-nated a dispute over the scope of the bargaining unit, the Union-contending for a unit limited to the employees of the Respondent,..and the officers of the Respondent and Universal insisting that the-unit should include employees of both corporations. It is therefore,.clear that both corporations had a community of interest in the reso-lution of this question, and that in attempting to settle this disputeby discharging the strikers the officers of both corporations acted infurtherance of this common interest. AUTOPART MANUFACTURING COMPANY83If, as in theAlexander Milburncase,a successor who has playedno part in the commission of its predecessor's unfair labor practicesis responsible for remedying the violations,the responsibility of a suc-cessor who,as here, participated in the original violations is an afortioricase.3.Universal contends,further, that the 6-month period of limita-tions in Section 10 (b) of the Act precludes us from holding it re-sponsible at this time for remedying the unfair labor practices in thiscase, which occurred in December 1946, Section 10 (b) reads,in per-tinent part :When it is charged that any person has engaged in or is en-gaging in any . . . unfair labor practice, the Board . . . shallhave power to issue and cause to be served upon such persona complaint stating the charges in that respect...Pro-vided, that no complaint shall issue based upon any unfair laborpractice occurring more than six months prior to the filing of thecharge with the Board and the service of a copy thereof upon theperson against whom such charge is made.. . .Universal's contention assumes that the foregoing proviso is appli-cable to the instant proceeding.However, it is clear from the fore-going quoted language that Section 10 (b) applies only to original.proceedings to determine whether unfair labor practices have beencommitted.The original proceeding in this case was duly initiatedby a charge alleging certain unfair labor practices by the Respondent.There is no contention that such charge was untimely under Section10 (b).The Respondent was found by the Board in the original pro-ceeding herein to have engaged in the unfair labor practices alleged insuch charge.The present proceeding is merely a continuation of, andsupplementary to, such original proceeding.Its purpose is not todetermine whether the Respondent or Universal has engaged in unfairlabor practices but solely whether Universal,as the Respondent'ssuccessor or assign,shall be held responsible for the latter's violationsof the Act.Such a supplementary proceeding is, we believe,author-ized by Section 10 (d) of the Act,' which reads :Until a transcript of the Record in a case shall have been filedin a court,as hereinafter provided,the Board may at any time,upon reasonable notice and in such manner as it shall deem proper,modify or set aside,in whole or in part, any finding or order madeor issued by it.In our opinion,nothing in the Act requires that a proceeding underSection 10 (d) be initiated by the filing of a charge of the issuance ofSeeThe Alexander Milburn Company,78 NLRB 747, 771.917572-51-vol. 91-7 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDa complaint.We believe, therefore,`that the proviso to Section 10 (b)is not applicable to the present supplementary proceeding.Accordingly, we find no merit in the contention that we are barredby that proviso from directing our amended order in this case againstUniversal.AMENDED ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Autopart Manu-facturing Company, Chicago, Illinois, and its successor and assign,Universal Parts, Inc., jointly and severally, and their officers, agents,successors, and assigns, shall1.Cease and desist from :(a)Discouraging membership in United Automobile, Aircraft &Agricultural-Implement Workers of America, UAW-CIO, or in anyother labor organization of their employees, by refusing to reinstateany of their employees or in any other manner discriminating in regardto their hire and tenure of employment and any terms and conditionsof employment ;(b) In any other manner .interfering with, restraining; or coercingtheir employees in the exercise of the right to self-organization, toform labor organizations, to join or assist United Automobile, Aircraft& Agricultural Implement AV orkers of America, UAW-CIO, or anyother labor organization, to bargain collectively through represent-atives of their own choosing, and to engage in other concerted activi-ties for the purpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities except to theextent that such right may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act, as guaranteed in Section7 thereof.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to the employees named in Appendix A immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority and other rights and pri-vileges in the manner set forth in the section of our original Decisionand Order herein entitled "Th.e Remedy," placing these employees forwhom employment is not immediately available upon a preferentiallist, in the manner set forth in said section, and thereafter in saidmanner offer them employment as it becomes available;(b)Make whole the employees listed in Appendix A for any lossof pay they may have suffered by reason of the Respondent's discrimi- AUTOPART MANUFACTURING COMPANY85nation against them, by the payment to each of them of an amountequal to that which he normally would have earned as wages. duringthe period from December 12, 1946, to the date of the Respondent'soffer of reinstatement or placement upon a preferential list, in themanner set forth in the seotion entitled "The Remedy," less netearnings during said period;(c)Offer to William Jelnison, in accordance with the SelectiveService Act, after dicharge from the United States Army, immediateand full reinstatement to his former or substantially equivalent posi-tion, or to one which he is qualified to fill, without prejudice to hisseniority or other rights and privileges, or placement upon a preferen-tial list if such employment is not immediately available in the mannerprovided in "The Remedy";(d)Make whole William Jemison for any loss of pay he may havesuffered by reason of the Respondent's discrimination against him bythe payment to him of a sum of money equal to the amount he wouldnormally have earned as wages during the periods (1) between thedate of the Respondent's unlawful discrimination and the date of hisenlistment into the United States Army and (2) between the date five(5) days after his timely application for reinstatement and the date ofthe offer of reinstatement, or placement upon a preferential list bythe Respondent, less his net earnings during those periods;(e)Post at the plant of Universal Parts, Inc., in Chicago, Illinois,copies of the notice attached hereto, marked Appendix B .r-Copiesof said notice, to be furnished by the Regional Director for the Thir-teenth Region, shall, after being duly signed by representatives ofthe Respondent and of Universal Parts, Inc., be posted by themimmediately upon, receipt, and. maintained by them for sixty (60)consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent and Universal Parts, Inc., to insurethat said notices are not altered, defaced, or covered by any othermaterial;(f)Notify the Regional Director for the Thirteenth Region inwriting within ten (10) days from the date of the receipt of thisOrder what steps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent has discriminatedagainst Milton Wilson.U If this Order is enforced by a decree of a United States Court of Appeals,there shall beihserted in the notice before the words : "A Decision and Order."the words:"A Decreeof the United States Court of Appeals Enforcing." 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX AJuanita AndersonThomas J. MatthewsFrank F. VavopticDolphin HamiltonDavid SeigalJames A. WalkerRobert R. KingHarry SkwarczykMarguerite WoodsOtto MajorHarry TannerAPPENDIX B.-NOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the Na-tional Labor Relations Board, and in order to effectuate the policiesof the National Labor Relations Act, as amended, we hereby notify ouremployees that :WE WILL NOT in any manner interfere with, restrain,or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist UNITED AUTOMOBILE,AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA,UAW-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to en-gage in concerted activities for the purposes of collective bargain-ing or other mutual aid or protection, or to refrain from any andall such activities except .to the extent that such right may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment, as authorized in Section 8(a) (3) of the National Labor Relations Act.WE WILL OFFER to the employees named below immediate andfull reinstatement to their former. or substantially equivalent posi-tions without prejudice to any seniority or other rights and privi-leges previously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.Juanita. AndersonDolphin HamiltonRobert R. KingOtto MajorThomas J. MatthewsDavid SeigelHenry SkwarczykHarry TannerFrank F. VavopticJames A. WalkerMarguerite WoodsWilliam Jemison*All our employees are free to become or remain members of theabove-named union or any other labor organization.We will not dis-* NOTE : Any of the above-named employees presently serving in the ArmedForces of the United States will be offered full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the ArmedForces.This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material. AUTOPARTMANUFACTURING COMPANY87criminate in regard to hire or tenure of employment or any term ofcondition of employment against any employee because of membershipin or activity on behalf of any such labor organization.AUTOPART MANUFACTURING COMPANY,Employer.By -----------------------------------------(Representative)(Title)UNIVERSAL PARTS, INC.,Successor to Employer.Dated----------By ----------------------------------------(Representative)(Title)SUPPLEMENTAL INTERMEDIATE REPORTMr. Ivan C. McLeod,for the General Counsel.Mr. Stanford Clinton,of Chicago, Ill.,for Autopart Manufacturing Company.Mr. Samuel ArthurKarlin,ofChicago, Ill.,for Universal Parts, Inc.Mr. Harold KatzandMum Raskin,by Messrs.Harold A. KatzandPeter DeVuono,of Chicago,Ill., andCharles J. Chikula,for the Union.STATEMENT OF THE CASEOn July 21, 1948, the National Labor Relations Board, herein` called theBoard, issued a Decision and Order in the above-entitled matter providinginteraliafor reinstatement and back pay to 12 employees and for the posting ofnotices.'Thereafter the Board was administratively advised that AutopartManufacturing Company, herein called Autopart, "was merged into its Parent,Universal Parts, Inc., in October 1947, when operations ceased."The Board,on October 31, 1949, issued an "Order Reopening Record and Remanding Pro-ceeding to Regional Director for Further Hearing," for the "purpose of de-termining the nature and circumstances surrounding the change in corporateexistence of the Respondent corporation since November 1944, including any andalldetails in respect of any merger, dissolution, liquidation, consolidation,or other change in corporate existence and including the nature and circumstancesof its past and present relationship to its present surviving or any other parentor affiliated corporation."Copies of the Board's order reopening record, to-gether with "Notice of Reopening of Hearing" were duly served upon Auto-part,Universal Parts, Inc., and United Automobile, Aircraft & AgriculturalImplement Workers of America, UAW-CIO, herein called the Union.A further hearing was held in Chicago, Illinois, on April 3, 1950, before theundersigned Trial Examiner, on the matters set forth in the "Order ReopeningRecord and Remanding Proceeding to Regional Director for Further Hearing."The General Counsel of the Board, Autopart, Universal Parts, Inc., herein calledUniversal, and the Union were represented by counsel.All parties participatedin the hearing and were afforded full opportunity to be heard, to examine andcross-examine witnesses, to introduce evidence bearing upon the issues, to arguethe issues orally upon the record, and to file briefs.A brief has been receivedfrom counsel for the General Counsel of the Board.At the commencement of the hearing, counsel for Autopart moved to vacatethe order reopening and remanding the proceedings. Counsel for Universaljoined in the motion.The. motionwas denied.At the close of thehearing1 78 NLRB 461. (Intermediate ReDort issued August 21.1947.) 88DECISIONS -OF- NATIONALLABOR'RELATIONS BOARDcounsel for the Board moved to make Universal a party in this proceeding asa successor to Autopart.This motion was taken under advisement. It is dis-posed of hereinafter.Upon the record, and from his observation of the witnesses, the undersignedmakes the following :FINDINGS OF FACTAutopart Manufacturing Company was incorporated under the laws of theState of Illinois, November 17, 1944.From the time of incorporation and untilApril 1, 1946, the sole shareholder of that corporation was Beatrice Grawoig.2On April 1, 1946, Beatrice Grawoig sold her shares to Universal Parts, Inc., andreceived in exchange certain shares of. Universal.From April 1, 1946, to October1.,1947, Autopart was a wholly owned subsidiary of Universal.Autopart during the period of its existence engaged in the manufactureof automobile parts and supplies and metal specialties, more particularly, inthe manufacture of a sealed beam conversion kit-a. headlight kit for automo-biles made prior to 1940. .Autopart'.s only customer was Universal.Universal, prior to November 1, 1944, and throughout the period from Novem-tier 17, 1944, to October 1, 1947, and from October 1, 1947, to date, has beenengaged in the distribution and wholesale of automobile parts and accessories.Not only was Autopart a wholly owned subsidiary of Universal but the parentcorporation controlled and directed Autopart's manufacturing processes andthe distribution of its finished products..When first' organized in 1945 Autopart occupied without charge, a portion ofthe premises used by the parent corporation and used the parent's receivingand shipping facilities.The operation of Autopart and Universal therein wereconducted contiguously, without. any intervening or separating wall and em-ployees of both corporations used the same time clock, toilets, and other facilities.All clerical and administrative work for 'both corporations was performed byUniversal.About September 1, 1946, Autopart moved to other premises, leased byUniversal.While in these premises Autopart paid the monthly rental requiredunder the lease negotiated by Universal, maintained limited clerical facilities,and its own shipping and receiving facilities.Substantially all purchasing of materials, equipment, and machinery for Auto-part was performed by employees of Universal. After moving to separatepremises Autopart had .a local purchasing agent or buyer but he requisitionedpurchases via Kenneth Morris, director of purchases for both corporations.Alladministrative work for Autopart, including preparation of payroll. records,was done by Universal, although, as noted above, after September 1, 1946,Autopart had limited clerical facilities.Universal determined the productionschedules of Autopart.All employees of Autopart were hired by and employedunder the direction of executives or officials of Universal, except that aftermoving to separate quarters, H. B. Munger, methods engineer for both corpora-tions, but in charge of Autopart, interviewed.and employed applicants and thennotified Universal officials of his action.All conditions of employment, includ-ing vacations and holidays were identical for the employees of both corporationsand followed the practices and policies established by Universal.Employeeswere interchanged between the two corporations constantly and transfersof employees from -one corporation, to another were common practice- and' fre-quently occurred.The employees of Autopart and those of its parent corpora-2Beatrice Grawoig is the wife of Barney Grawoig—hereinafter mentioned. AUTOPART MANUFACTURING COMPANY89tion,Universal,were treated for purposes of seniority as employees of onecompany.The officers and directors of the corporations were as follows :AutopartOfficers(1945-1947)Directors(1945-1947)Barney Grawoig-PresidentBarney GrawoigBarney Grawoig-TreasurerBeatrice GrawoigBeatrice Grawoig-SecretaryBen M. DinitzHarry Hoffman (replaced Dinitzas director in.1947)UniversalOfficers(1944-1949)Directors(1944-1949).Barney Grawoig-President 3Barney GrawoigBarneyGrawoig-TreasurerBeatrice GrawoigSamuelA.Karlin- SecretarySamuel A. Karlin (1944)(1944)Ben M. Dinitz (1945-1946)BeatriceGrawoig- SecretaryHarry Hoffman (1947-1949)(1945-1949).Coleman Hoffman (A d d i t i o n a lTreasurer 1947)Harry Hoffman-Assistant Secre-tary and Treasurer (1948-1949)Harry Hoffman, during the period involved herein, was also manager of opera-tions for both corporations.During this period, Kenneth Morris was directorof purchases for both corporations and Howard Munger was methods engineerfor both concerns.Hoffman and Munger appeared as witnesses at the originalhearings in this proceeding in July 1947. Samuel A. Karlin represented Uni-versal at the further hearing herein and testified that he represented Autopartas counselin corporate matters-quite continuously until really October 1,1947, at the time of the merger.At all times when Autopart was in operation, its operations were completelyintegrated and unified with those of Universal, and Autopart was inseparablyand completely dependent upon Universal.Following the incident of December12, 1946, when the employees left the plant, Autopart had in its employ 4 workerswho had been transferred, on or about December 10, from Universal. Theseemployees, unable to keep production going at Autopart's plant, were transferredback to Universal.Autopart, instead of attempting to resume operations, de-cided because of the seasonal nature of its business, to take inventory and itwas not until January 6, 1947, that production was resumed by the transfer of.15 employees from Universal and the hiring of some 5 or 6 additional employees.On October 1, 1947, Autopart merged into Universal.Under the articles ofmerger filed with the secretary of state of the State of Illinois,inter alia,Uni-versal becamethe sole owner of all.issued and outstanding shares of Autopart;Universal became the surviving corporation ; the separate existence of Autopartceased ; and Universal became "responsible and liable for all liabilities and obli-gations of each of the Corporations so merged, and any claim existing or actionor proceeding pending by or against any of such corporations may be prosecutedto judgment as if such merger had not taken, place or such surviving corporationmay be substituted in its place.Neither the rights of creditorsnor any lienss Barney Grawoig has been president of Universal since its incorporation in 1932. 90DECISIONSOF NATIONALLABOR RELATIONS BOARDupon the property of such corporations shall be impaired by such merger."'It was stipulated at the hearing "that all operation of Autopart ManufacturingCompany ceased as of October 1, 1947.That is, the plant itslef ceased operating,ceased making materials they had made previously."The record does not re-flect, except by possible inference (past practice of interchanging and transfer-ring employees from one corporation to the other) whether on or about October1, 1947, employees of Autopart were transferred to Universal and thereafter em-ployed by that corporation.Also the record does not reflect except by possibleinference (product manufactured by Autopart was for use on automobiles madeprior to 1940, the plant ceased operating on October 1, 1947, and Universal en-gages in wholesale distribution) whether after October 1, 1947, Universal un-dertook to manufacture sealed beam conversion kits, or substantially similarproducts.It is noted, however, that the brief filed by the General Counsel's,representative states that "following the merger there. was no resumption ofoperations."-It was stipulated "that the assets acquired by Universal Parts, Inc., throughthe merger with its subsidiary, Autopart Manufacturing Co., were liquidated inan amount in excess of $50,000 but that such liquidation realized $260,556.60less than the amount of the obligations of the Autopart Manufacturing Co., toUniversal Parts, Inc., 'and that Universal Parts,Inc.,sustained a loss of$260,556.60 as a result of its dealings with Autopart Manufacturing Co."Fromthe date of incorporation of Autopart on November 17, 1944, to the date of mergeron October 1, 1947, each of the corporations filed separate tax returns and eachhad separate audits, and allocations of expenses were made.ConclusionsThe undersigned concludes and finds that on or about October 1, 1947, AutopartManufacturing Company merged into Universal Parts, Inc., the separate existenceof Autopart Manufacturing Company ceased, and Universal Parts, Inc., becamethe surviving corporation and is a successor to Autopart Manufacturing Com-pany.Further the undersigned concludes and finds that Universal Parts, Inc.,entered into the aforesaid merger with knowledge of the existence of this un-fair labor practice proceeding pending against Autopart Manufacturing Company.Accordingly, the undersigned concludes and finds that Universal Parts,Inc., isa successor to Autopart Manufacturing Company and as such responsible forremedying its unfair labor practices. (Cf.Alexander Milburn Company, 7&NLRB 747, and cases cited therein, andStonewall" Cotton,80 NLRB 325, - 328(citing with approvalAlexander Milburn Company).)No issue has been raised as to whether, in view of the facts stated herein, anyof the specific remedial provisions of the Board's order of July 21, 1948, shouldbe revised and no recommendations with respect to these provisions will bemade by the undersigned.Furthermore, it is believed that issues bearing onthismatter have a closer relationship to compliance than to the issues nowframed herein.THE REMEDYSince it has been found that Universal is a successor to Autopart and as.Such responsible for remedying the unfair labor practices, the undersigned willrecommend that the Board's order of July 21, 1948, be amended to include thereinUniversal Parts, Inc., as a successor to Autopart Manufacturing Company.[Recommended Order omitted from publication in this volume.]4 See Section 157.69 (e) of Chapter 32,IllinoisRevised Statutes, in effect on October.1, 1947, to the same effect.